UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.

                                Before
           F.D. MITCHELL, J.R. MCFARLANE, K.J. BRUBAKER
                       Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                      MARK A. MIEARS
      ELECTRONICS TECHNICIAN SECOND CLASS (E-5), U.S. NAVY

                           NMCCA 201400434
                       GENERAL COURT-MARTIAL`

Sentence Adjudged: 30 July 2014.
Military Judge: Col Paul H. McConnell, USMC.
Convening Authority: Commander, Navy Region Mid-Atlantic,
Norfolk, VA.
Staff Judge Advocate's Recommendation: CDR S.J. Gawronski,
JAGC, USN.
For Appellant: CAPT Bree A. Ermentrout, JAGC, USN.
For Appellee: Mr. Brian K. Keller, Esq.

                            29 January 2015

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:

     A military judge sitting as a general court-martial
convicted the appellant, in accordance with his pleas, of one
specification each of wrongfully committing indecent conduct and
knowingly possessing at least one image of child pornography in
violation of Articles 120 and 134, Uniform Code of Military
Justice, 10 U.S.C. §§ 920 and 934. The appellant was sentenced
to confinement for 24 months, reduction to the lowest enlisted
pay grade, forfeiture of all pay and allowances, and a
                                     1
dishonorable discharge. The convening authority approved the
sentence as adjudged and, except for the punitive discharge,
ordered it executed.

     Although the appellant’s case was submitted to this court
without assignment of error, we note that the convening
authority, in taking action, failed to indicate disapproval of
the adjudged forfeitures as required by the pretrial agreement.
The convening authority separately suspended automatic
forfeitures pursuant to the defense counsel’s request and waived
them in his action. We will take appropriate corrective action
in our decretal paragraph. Otherwise, after careful examination
of the record of trial, we are satisfied that the findings and
the sentence are correct in law and fact and that no further
error materially prejudicial to the substantial rights of the
appellant occurred. Arts. 59(a) and 66(c), UCMJ.

     The findings and only that part of the sentence which
extends to confinement for 24 months, reduction to the lowest
enlisted pay grade, and a dishonorable discharge are affirmed.
United States v. Cox, 46 C.M.R. 69, 72 (C.M.A. 1972).

                                For the Court




                                R.H. TROIDL
                                Clerk of Court




                                2